UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1929


REINA CASTILLO RAMOS; JEIMMI JUDITH CASTILLO GOMEZ,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 8, 2021                                       Decided: January 20, 2022


Before GREGORY, Chief Judge, and AGEE and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, THE LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland,
for Petitioners. Jeffrey Bossert Clark, Acting Assistant Attorney General, Anthony P.
Nicastro, Assistant Director, Linda Y. Cheng, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reina Castillo Ramos and her daughter, both natives and citizens of El Salvador,

petition for review of an order of the Board of Immigration Appeals (Board) dismissing

their appeal from the Immigration Judge’s decision denying Castillo Ramos’ application

for asylum, withholding of removal, and protection under the Convention Against Torture.

We have thoroughly reviewed the record and conclude that the evidence does not compel

a ruling contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B),

and that substantial evidence supports the denial of relief, see INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992). Accordingly, we deny the petition for review for the reasons stated

by the Board. In re Castillo-Ramos (B.I.A. July 31, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2